(Gruber v. The Railroad, 92 N.C. 1, cited and approved).
The motion was entered at the last Term, and heard at the October Term, 1886.
The facts appear in the opinion.
The appeal in this case was, at the last Term, on motion of appellees' counsel, dismissed, for an alleged insufficient justification of the undertaking, and at the same time, a motion was made to reinstate on the docket, the hearing of which was, by consent, deferred to the present Term. It has now been argued, and our attention called to the concluding part of the case stated by the Court, which was inadvertently overlooked when the order of dismission was made:
"Plaintiffs appealed to the Supreme Court. Notice of appeal waived. Bond on appeal fixed at fifty dollars. Bond filed.
                                                   H. G. CONNOR,  Judge 3d Jud. Dist."
The case falls directly within the ruling in Gruber v. Railroad Co.,92 N.C. 1, where it is held, that words almost precisely the same, were a waiver of the strict statutory requirement, when found in the case prepared or adopted by the Court. The case must be reinstated on the docket, and stand for trial at the next Term.
It is so ordered.